
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.22


SUBLEASE AGREEMENT

BETWEEN

ADOBE SYSTEMS INCORPORATED,

AS SUBLANDLORD

AND

CUTTER & BUCK, INC.

AS SUBTENANT

--------------------------------------------------------------------------------


SUBLEASE


        THIS SUBLEASE ("Sublease") is entered into as of April    , 2002, by and
between Adobe Systems Incorporated, as sublandlord ("Sublandlord"), and Cutter &
Buck, Inc., a Washington corporation, as subtenant ("Subtenant"), with reference
to the following facts:

        A. Pursuant to that certain Quadrant Lake Union Center Lease dated
October 31, 1996, as the same has been amended by the First Amendment to Lease
dated February 10, 1998, and the Partial Release of Rights (Option to Purchase
Lake View Building) dated January    , 2001 (as amended, the "Master Lease"),
The Quadrant Corporation, a Washington corporation ("Landlord"), as Landlord,
leased to Sublandlord, as tenant, certain space (the "Master Lease Premises")
consisting of 254,328 rentable square feet located in Buildings 1 and 2 of the
Quadrant Lake Union Center ("Project") in Seattle, Washington, as more
particularly described in the Master Lease.

        B. Subtenant wishes to sublease from Sublandlord, and Sublandlord wishes
to sublease to Subtenant, a portion of the Master Lease Premises containing
approximately 44,670 rentable square feet consisting of the entire fourth (4th)
floor and a portion of the second (2nd) floor of the Plaza Building (i.e.
Building Number 2) (the "Building"), said space being more particularly
identified and described on the floor plan attached hereto as Exhibit A and
incorporated herein by reference (the "Original Subleased Premises"). The
Building contains approximately 136,111 rentable square feet.

        C. In addition, commencing as of January 1, 2007, Subtenant wishes to
sublease from Sublandlord, and Sublandlord wishes to sublease to Subtenant,
approximately 4,697 rentable square feet on the second (2nd) floor of the
Building, said space being more particularly identified and described on the
floor plan attached hereto as Exhibit B and incorporated herein by reference
(the "Additional Premises"). The Original Subleased Premises and the Additional
Premises are referred to herein collectively as the "Subleased Premises."

        D. Subtenant also wishes to obtain an option to sublease a portion of
the Master Lease Premises containing approximately 6,452 rentable square feet
located on the second (2nd) floor of the Building, as shown on Exhibit C
attached hereto (the "Expansion Space"), and Sublandlord has agreed to grant
Subtenant such an option, pursuant to the terms of this Sublease.

        NOW, THEREFORE, in consideration of the foregoing, and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged by the parties, Sublandlord and Subtenant hereby agree as follows:

        1.    Sublease.    Sublandlord hereby subleases to Subtenant and
Subtenant hereby subleases from Sublandlord the Subleased Premises, commencing
on and for the term provided in Section 2 of this Sublease, and at the rental,
and upon all of the conditions set forth herein.

        2.    Term.    

        2.1    Term.    Subject to Section 2.2 of this Sublease, the term of
this Sublease ("Term") with respect to the Original Subleased Premises shall
commence on September 1, 2002 (the "Commencement Date") and end on July 15, 2010
(the "Expiration Date"). Subject to Section 2.2 of this Sublease, the Term with
respect to the Additional Premises shall commence on January 1, 2007 (the
"Additional Premises Commencement Date") and end on the Expiration Date. If
Sublandlord is unable to deliver the Additional Premises as of the date provided
above, Sublandlord shall have no liability therefor, except that Subtenant shall
have no liability to pay any rent on the Additional Premises until it is
delivered to Subtenant. Sublandlord agrees to use commercially reasonable
efforts to deliver the Additional Premises to Subtenant on January 1, 2007.

        2.2    Consent.    Under the Master Lease, Sublandlord must obtain the
consent of Landlord to any subletting. This Sublease shall be in full force and
effect upon execution of this Sublease by Sublandlord and Subtenant; provided
that the Commencement Date and Additional Premises Commencement Date shall not
occur unless and until Landlord executes a written consent to this Sublease
substantially in the form of Exhibit D attached hereto (the "Consent"). In the
event that

--------------------------------------------------------------------------------




the Consent executed by Landlord is not delivered to Subtenant within thirty
(30) days after the date of this Sublease (which date, at Sublandlord's option,
shall be extended if Subtenant delays in providing any reasonable information
that is required by Landlord in connection with providing its consent),
Subtenant and Sublandlord shall each have the right to cancel this Sublease by
giving written notice of such cancellation (the "Cancellation Notice") to the
other party at any time after such thirty day period; provided that if Subtenant
gives Sublandlord a Cancellation Notice, this Sublease shall not be cancelled
and shall remain in full force and effect if Sublandlord obtains the Consent
within two (2) days after Sublandlord receives Subtenant's Cancellation Notice.

        2.3    Early Occupancy.    From and after the date that Landlord
executes the Consent and until the Commencement Date (the "Early Occupancy
Period"), Subtenant shall be entitled to occupy the Subleased Premises for the
sole purpose of preparing the Subleased Premises for occupancy, including the
installation of cable, fixtures and alterations (subject to the terms of this
Sublease), and the moving in of furniture and equipment. During the Early
Occupancy Period, all of the terms and conditions of this Sublease shall apply
to Subtenant, except that Subtenant shall not be liable for Base Rent or
Additional Rent until the Commencement Date.

        3.    Rent.    

        3.1    Rent Payments.    From and after the Commencement Date, Subtenant
shall pay to Sublandlord as Base Rent for the Subleased Premises during the Term
the following:

Months


--------------------------------------------------------------------------------

  Rent per
Square Foot per Year

--------------------------------------------------------------------------------

  Monthly Installment

--------------------------------------------------------------------------------

September 1, 2002 - December 31, 2002     Free rent     0 January 1, 2003 -
December 31, 2003   $ 23.50   $ 87,478.75 January 1, 2004 - December 31, 2004  
$ 24.00   $ 89,340.00 January 1, 2005 - December 31, 2005   $ 24.50   $
91,201.25 January 1, 2006 - December 31, 2006   $ 25.00   $ 93,062.50 January 1,
2007 - December 31, 2007   $ 25.50   $ 104,904.88 January 1, 2008 - December 31,
2008   $ 26.00   $ 106,961.83 January 1, 2009 - December 31, 2009   $ 26.50   $
109,018.79 January 1, 2010 - July 15, 2010   $ 27.00   $ 111,075.75

Base Rent shall be due on the first day of each month of the Term, provided that
Subtenant shall pay to Sublandlord the Base Rent due for the month of
January 2003 upon execution of this Sublease by Subtenant. If the Term does not
begin on the first day of the month or end on the last day of a month, the Base
Rent and Additional Rent (hereinafter defined) for that partial month shall be
prorated by multiplying the monthly Base Rent and Additional Rent by a fraction,
the numerator of which is the number of days of the partial month included in
the Term and the denominator of which is the total number of days in the full
calendar month. All Rent (hereinafter defined) shall be payable in lawful money
of the United States, by regular bank check of Subtenant, to Sublandlord at the
address stated herein or to such other persons or at such other places as
Sublandlord may designate in writing.

        3.2    Property Taxes and Operating Expenses.    

        (a)  In addition to the Base Rent payable pursuant to Section 3.1 above,
from and after the Base Year, for each calendar year of the Term, Subtenant, as
Additional Rent, shall pay to Sublandlord, Subtenant's Percentage Share (as
defined below) of (1) the amount by which Property Taxes (as defined in
Section 3 of the Master Lease) payable by Sublandlord for the Master Lease
Premises for the then current calendar year exceeds Base Property Taxes (as
defined below), and (2) the amount by which Operating Expenses (as defined in
Section 3 of the Master Lease) payable by Sublandlord for the Master Lease
Premises for the then current calendar year exceeds Base Operating Expenses (as
defined below). Operating Expenses shall not include any Ground

2

--------------------------------------------------------------------------------

Rent payable under the Master Lease, and Subtenant shall not be responsible for
payment of any share of Ground Rent.

        (b)  Sublandlord shall give Subtenant written notice of Sublandlord's
estimate of the amount of Additional Rent per month payable pursuant to this
Subsection for each calendar year of the Term following the Base Year, promptly
following the Sublandlord's receipt of Landlord's estimate of the Property Taxes
and Operating Expenses payable under the Master Lease for the applicable
calendar year. Such estimate may be adjusted by Sublandlord from time to time
during the calendar year, by written notice to Subtenant. On or before the first
day of each month during each calendar year, Subtenant shall pay to Sublandlord
as Additional Rent one-twelfth (1/12th) of such estimated amount together with
the Base Rent.

        (c)  Sublandlord shall also give Subtenant written notice of the actual
amount of Property Taxes and Operating Expenses payable for each calendar year,
promptly following Sublandlord's receipt of the annual statement of such amounts
from Landlord, which notice shall include a copy of Landlord's annual statement.
If on the basis of such statement Subtenant owes an amount that is less than the
estimated payments for the calendar year just ended, previously paid by
Subtenant, Sublandlord shall credit such excess to the next payments of Rent
coming due or, if the term of this Sublease is about to expire, refund such
excess to Subtenant within thirty (30) days after such expiration. If on the
basis of such statement Subtenant owes an amount that is more than the estimated
payments for the calendar year just ended previously made by Subtenant,
Subtenant shall pay the deficiency to Sublandlord within thirty (30) days after
delivery of the statement from Sublandlord to Subtenant.

        (d)  For partial calendar years during the term of this Sublease, the
amount of Additional Rent payable pursuant to Subsection 3.2(a) that is
applicable to that partial calendar year shall be prorated based on the ratio of
the number of days of such partial calendar year falling during the term of this
Sublease to 365. The obligations of Sublandlord and Subtenant pursuant to this
Subsection 3.2 which arise during the term of this Sublease shall survive the
expiration or earlier termination of this Sublease.

        (e)  Definitions.    For purposes of this Sublease and in addition to
the terms defined elsewhere in this Sublease, the following terms shall have the
meanings set forth below:

        (1)  "Additional Rent"    shall mean the sums payable pursuant to
subparagraph 3.2(a) of this Sublease.

        (2)  "Base Operating Expenses"    shall mean Operating Expenses payable
under the Master Lease during the Base Year.

        (3)  "Base Property Taxes"    shall mean Property Taxes payable under
the Master Lease during the Base Year.

        (4)  "Base Year"    shall mean the calendar year 2003.

        (5)  "Rent"    shall mean, collectively, Base Rent, Additional Rent, and
all other sums payable by Subtenant to Sublandlord under this Sublease, whether
or not expressly designated as "rent," all of which are deemed and designated as
rent pursuant to the terms of this Sublease.

        (6)  "Subtenant's Percentage Share"    shall mean 17.56% prior to the
Additional Premises Commencement Date, and 19.41% from and after the Additional
Premises Commencement Date; provided that Sublandlord and Subtenant acknowledge
that Subtenant's Percentage Share has been obtained by dividing the rentable
square footage of the Subleased Premises by the total rentable square footage of
the Master Lease Premises and multiplying such quotient by 100. In the event
Subtenant's Percentage Share is changed during a calendar year by reason

3

--------------------------------------------------------------------------------




of a change in the rentable square footage of the Subleased Premises or the
Master Lease Premises, Subtenant's Percentage Share shall thereupon be adjusted
to equal the result obtained by dividing the rentable square footage of the
Subleased Premises by the rentable square footage of the Master Lease Premises
and multiplying such quotient by 100, and Subtenant's Percentage Share shall be
determined on the basis of the number of days during such calendar year at each
such percentage share.

        4.    Security Deposit.    

        4.1  Concurrently with Subtenant's execution of this Sublease, Subtenant
shall deposit with Sublandlord the sum of Two Hundred Twenty-One Thousand One
Hundred Fifty and 00/100 Dollars ($221,150) (the "Deposit"). The Deposit shall
be held by Sublandlord as security for the faithful performance by Subtenant of
all the provisions of this Sublease to be performed or observed by Subtenant. If
Subtenant fails to pay rent or other sums due hereunder, or otherwise defaults
with respect to any provisions of this Sublease, Sublandlord may use, apply or
retain all or any portion of the Deposit for the payment of any rent or other
sum in default or for the payment of any other sum to which Sublandlord may
become obligated by reason of Subtenant's default, or to compensate Sublandlord
for any loss or damage which Sublandlord may suffer thereby. If Sublandlord so
uses or applies all or any portion of the Deposit, Subtenant shall within ten
(10) days after demand therefor deposit cash with Sublandlord in an amount
sufficient to restore the Deposit to the full amount thereof and Subtenant's
failure to do so shall be a material breach of this Sublease. Sublandlord shall
not be required to keep the Deposit separate from its general accounts. If
Subtenant performs all of Subtenant's obligations hereunder, the Deposit, or so
much thereof as has not theretofore been applied by Sublandlord, shall be
returned, without interest, to Subtenant (or, at Sublandlord's option, to the
last assignee, if any, of Subtenant's interest hereunder) promptly following the
expiration of the Term, and after Subtenant has vacated the Subleased Premises.
No trust relationship is created herein between Sublandlord and Subtenant with
respect to the Deposit.

        4.2  In the event that Subtenant exercises any right or option set forth
in Sections 15 or 16 of this Sublease, or subleases any additional space from
Sublandlord, the Deposit shall be increased by Subtenant prior to the effective
date of the sublease of the additional space by an amount equal to two month's
rent for the additional space, computed using the annual base rent of $27 per
square foot.

        4.3  In the event that, as of December 31, 2004, (a) Subtenant is not in
default hereunder, and no event exists which, with the giving of notice or the
passage of time or both, would constitute a default, and (b) Sublandlord is
holding the full amount of the Deposit, then a portion of the Deposit equal to
$91,201.25 shall be credited against Base Rent due for the month of
January 2005, and the remaining balance of the Deposit shall be held as a
security deposit by Sublandlord.

        5.    Use and Occupancy.    

        5.1    Use.    The Subleased Premises shall be used and occupied only
for general office use and ancillary uses by Subtenant and for no other use or
purpose. Subtenant shall have access to the Subleased Premises and the parking
area described in Section 14 of this Sublease 24 hours per day, seven days per
week, 52 weeks per year.

        5.2    Shuttle.    Subtenant shall have the non-exclusive right to use
the shuttle service at the Project. The cost of the shuttle service is included
in Operating Expenses. Sublandlord reserves the right to revise the shuttle
service.

        5.3    Meeting Rooms, Locker Rooms and Deck.    Subtenant shall be
permitted to use the meeting rooms in the first floor of the Building fifteen
(15) events per year, free of charge, to the

4

--------------------------------------------------------------------------------




extent available, and subject to the terms of this Sublease. Subtenant shall
give Sublandlord two (2) weeks prior written notice of Subtenant's desire to use
such rooms, and the use shall be subject to the Master Lease and this Sublease.
Subtenant's use of the meeting rooms shall be subject to Sublandlord's right to
use such rooms, and Subtenant acknowledges it can use the rooms on any
particular date only to the extent that they are available; provided that, once
the rooms are reserved by Subtenant for a particular date, Sublandlord shall not
have the right to use such rooms. Subtenant's employees shall also be permitted
to use the showers and locker room facilities on the first floor of the
Building, free of charge, at such times that those facilities are available to
others; provided that Sublandlord reserves the right to relocate the showers and
locker rooms that are available to Subtenant; and further provided that the
lockers shall be used for day use only. Subtenant shall have the exclusive use
of the deck on the fourth floor of the Building, free of charge, but subject to
Sublandlord's and Landlord's right to enter such space for the same reasons that
Sublandlord or Landlord may enter the Subleased Premises.

        5.4    Compliance with Master Lease.    

        (a)  Subtenant agrees that it will use and occupy the Subleased Premises
for general office use and ancillary uses only, and in accordance with the terms
of the Master Lease, and will not suffer to be done or omit to do any act which
may result in a violation of or a default under any of the terms and conditions
of the Master Lease, or render Sublandlord liable for any damage, charge or
expense thereunder. Subtenant further covenants and agrees to indemnify
Sublandlord against and hold Sublandlord harmless from any claim, demand,
action, proceeding, suit, liability, loss, judgment, expense (including
attorneys fees) and damages of any kind or nature whatsoever arising out of, by
reason of, or resulting from, Subtenant's failure to perform or observe any of
the applicable terms and conditions of the Master Lease or this Sublease. Any
other provision in this Sublease to the contrary notwithstanding, Subtenant
shall pay to Sublandlord as Rent hereunder any and all sums which Sublandlord
may be required to pay the Landlord arising out of a request by Subtenant for
additional Building services from Landlord (e.g. charges associated with
after-hour HVAC usage and overstandard electrical charges).

        (b)  Subtenant agrees that Sublandlord shall not be required to perform
any of the covenants, agreements and/or obligations of Landlord under the Master
Lease and, insofar as any of the covenants, agreements and obligations of
Sublandlord hereunder are required to be performed under the Master Lease by
Landlord thereunder, Subtenant acknowledges and agrees that Sublandlord shall be
entitled to look to Landlord for such performance. Sublandlord agrees to use
commercially reasonable efforts to cause Landlord to perform its obligations
under the Master Lease. Sublandlord shall not be responsible for any failure or
interruption, for any reason whatsoever, of the services or facilities that may
be appurtenant to or supplied at the Building by Landlord or otherwise,
including, without limitation, heat, air conditioning, ventilation, life-safety,
water, electricity, elevator service and cleaning service, if any; and no
failure to furnish, or interruption of, any such services or facilities shall
give rise to any (i) abatement, diminution or reduction of Subtenant's
obligations under this Sublease, or (ii) liability on the part of Sublandlord,
except that, to the extent Sublandlord is entitled to any abatement, diminution
or reduction of Sublandlord's obligation to pay rent under the Master Lease,
Subtenant's rent under this Sublease shall be proportionately abated, diminished
or reduced, to the extent applicable to the Subleased Premises.

        5.5    Signage.    Sublandlord shall reasonably cooperate with Subtenant
and use commercially reasonable efforts (at no cost to Sublandlord) to obtain
signage rights for Subtenant and a listing for Subtenant in the Building's
directory, provided that (a) such rights shall be subject to Landlord's consent,
(b) the location, style, color and size of such signage shall be subject to the
approval of Landlord and Sublandlord, and Sublandlord agrees that its approval
shall not be

5

--------------------------------------------------------------------------------

unreasonably withheld, (c) the signage shall comply with all applicable laws,
regulations, and covenants, conditions and restrictions affecting the Project,
and (d) notwithstanding any of the foregoing, in no event shall any signage
rights of Subtenant reduce, diminish, terminate or modify Sublandlord's signage
rights with respect to any Building, the Master Lease Premises or otherwise, and
Subtenant expressly acknowledges that any rights conferred upon it to install
signage shall be in addition to, and not in lieu of, Sublandlord's rights under
the Master Lease.

        5.6    Card Key System.    Sublandlord will supply Subtenant with the
software to operate the existing card key system in the Building, and with fifty
(50) access cards. Subtenant shall be responsible for operating and maintaining
the system throughout the Term of the Sublease, at Subtenant's cost.

        6.    Master Lease and Sublease Terms.    

        6.1  Subtenant acknowledges that Subtenant has reviewed and is familiar
with all of the terms, agreements, covenants and conditions of the Master Lease.

        6.2  This Sublease is and shall be at all times subject and subordinate
to the Master Lease. Additionally, Subtenant's rights under this Sublease shall
be subject to the terms of the Consent.

        6.3  The terms, conditions and respective obligations of Sublandlord and
Subtenant to each other under this Sublease shall be the terms and conditions of
the Master Lease except for those provisions of the Master Lease which are
directly contradicted by this Sublease in which event the terms of the Sublease
document shall control over the Master Lease, provided, however, that
notwithstanding anything to the contrary contained in this Sublease, the
following provisions of the Master Lease shall not be deemed to be incorporated
herein: Sections 1, 2, 4, 5, 6, 7, 10.1, 10.2, 10.4, 10.7 (except that the
statement that Landlord's costs of pursuing a reduction in Property Taxes are to
be included in the definition of Property Taxes shall be incorporated herein),
10.8, 11.2 (except to the extent provided below), 11.3, 12, 13, 16, 17, 21, 27
(except that the statement that Landlord's costs with respect to any
Transportation Management Plan are to be included in the definition of Operating
Expenses shall be incorporated herein), 28, 30, 34, 36, 37, 38.11, 38.19, 38.22,
40, 41, 42, Exhibit B, Exhibit G and Exhibit I. Therefore, for the purposes of
this Sublease, wherever in the incorporated provisions of the Master Lease the
word "Landlord" is used it shall be deemed to mean the Sublandlord herein and
wherever in the incorporated provisions of the Master Lease the word "Tenant" is
used it shall be deemed to mean the Subtenant herein. The time limits contained
in the Master Lease for the giving of notices, making of demands or performing
of any act, condition or covenant on the part of the tenant thereunder, or for
the exercise by the tenant thereunder of any right, remedy or option, are
changed for the purposes of incorporation herein by reference by shortening the
same in each instance by three days, so that in each instance Subtenant shall
have three days less time to observe or perform hereunder than Sublandlord has
as the tenant under the Master Lease; provided that if any time limit in the
Master Lease is three business days or fewer, then such time limit shall not be
changed for purposes of incorporation herein. Any non-liability, release,
indemnity or hold harmless provision in the Master Lease for the benefit of
Landlord that is incorporated herein by reference, shall be deemed to inure to
the benefit of Sublandlord, Landlord, and any other person intended to be
benefited by said provision, for the purpose of incorporation by reference in
this Sublease. Any right of Landlord under the Master Lease of access or
inspection and any right of Landlord under the Master Lease to do work in the
Master Lease premises or in the Building and any right of Landlord under the
Master Lease in respect of rules and regulations, which is incorporated herein
by reference, shall be deemed to inure to the benefit of Sublandlord, Landlord,
and any other person intended to be benefited by said provision, for the purpose
of incorporation by reference in this Sublease.

6

--------------------------------------------------------------------------------




        6.4  For the purposes of incorporation herein, the terms of the Master
Lease are subject to the following additional modifications:

        (a)  In all provisions of the Master Lease (under the terms thereof and
without regard to modifications thereof for purposes of incorporation into this
Sublease) requiring the approval or consent of Landlord, Subtenant shall be
required to obtain the approval or consent of both Sublandlord and Landlord.

        (b)  In all provisions of the Master Lease requiring Tenant to submit,
exhibit to, supply or provide Landlord with evidence, certificates, or any other
matter or thing, Subtenant shall be required to submit, exhibit to, supply or
provide, as the case may be, the same to both Landlord and Sublandlord. In any
such instance, Sublandlord shall determine if such evidence, certificate or
other matter or thing shall be satisfactory, in Sublandlord's reasonable
discretion.

        (c)  Sublandlord shall have no obligation to restore or rebuild any
portion of the Subleased Premises after any destruction or taking by eminent
domain. Sublandlord agrees to use commercially reasonable efforts to cause
Landlord to comply with the terms of the Master Lease.

        (d)  In all provisions of the Master Lease requiring Tenant to designate
Landlord as an additional or named insured on its insurance policy, Subtenant
shall also be required to so designate Landlord and Sublandlord as additional
insureds on its insurance policy. The minimum liability limits of Subtenant's
comprehensive public liability and property damage insurance (i.e. commercial
general liability insurance) shall be $5,000,000 per occurrence, or $5,000,000
combined single limit.

        6.5  Notwithstanding the terms of Section 6.3 above, Subtenant shall
have no rights nor obligations under the following parts, Sections and Exhibits
of the Master Lease: any rights to purchase the Master Lease Premises or the
Subleased Premises, any rights or options to expand, extend, renew or terminate
the Master Lease or this Sublease, rights of first offer, rights of first
negotiation, rights to any tenant improvement allowance, obligations of the
Landlord to install any tenant improvements, and rights to use the roof or
install antennae or satellite dishes. Subtenant shall have all other rights and
obligations of Sublandlord as tenant under the Master Lease, but only to the
extent that a subtenant is permitted to obtain the benefit of such rights under
the terms of the Master Lease, and to the extent they apply to the Subleased
Premises. It is expressly acknowledged and agreed that Subtenant's obligations
to pay its share of operating expenses shall be as provided in Section 3.2 of
this Sublease rather than as provided in the Master Lease (except to the extent
Section 3.2 incorporates the terms of the Master Lease).

        6.6  During the Term and for all periods subsequent thereto with respect
to obligations which have arisen prior to the termination of this Sublease,
Subtenant agrees to perform and comply with, for the benefit of Sublandlord and
Landlord, the obligations of Sublandlord under the Master Lease which pertains
to the Subleased Premises and/or this Sublease, except for those provisions of
the Master Lease which are directly contradicted by this Sublease, in which
event the terms of this Sublease document shall control over the Master Lease.

        6.7  Sublandlord agrees to maintain the Master Lease in full force and
effect, as it pertains to the Subleased Premises, during the entire term of this
Sublease, and to use its reasonable efforts to cause Landlord to comply with or
perform the obligations of Sublandlord under the Master Lease. Sublandlord
agrees not to permit or take any action or inaction that would result in any
modification of the Master Lease or any partial or total termination of the
Master Lease (except in connection with a casualty or condemnation) that would
materially adversely affect this Sublease or any rights of Subtenant therein,
without the prior consent of Subtenant, which shall not be

7

--------------------------------------------------------------------------------




unreasonably withheld or delayed. Sublandlord agrees to provide Subtenant with a
copy of any default notices from Landlord.

        6.8    Notwithstanding the provisions of this Sublease, any obligation
of Sublandlord to provide services or utilities to the Subleased Premises or to
Subtenant or to perform maintenance or repair obligations with respect to the
Building or the Subleased Premises which is contained in this Sublease by the
incorporation by reference of the provisions of the Master Lease, shall be
observed or performed by Sublandlord diligently using reasonable efforts to
cause Landlord to observe and/or perform the same. If Sublandlord receives an
abatement of rent due to an event which is described in Section 11.2 of the
Master Lease which occurs with respect to the Subleased Premises, Sublandlord
shall abate the Base Rent payable under the Subleased Premises to the extent the
Affected Area covered all or a portion of the Subleased Premises. Subtenant
shall have no right to abatement of rent to the extent Sublandlord receives such
abatement for a portion of the Master Lease Premises other than the Subleased
Premises.

        7.    Sub-Sublease or Assignment.    Subtenant's right to sub-sublease
the Subleased Premises or any portion thereof, or assign this Sublease, shall be
subject to the consent of Sublandlord, which consent shall not be unreasonably
withheld, and to the consent of Landlord, and shall be subject to the terms of
the Master Lease. In the event of a sub-sublease or assignment of this Sublease,
Subtenant shall not be released and shall remain fully and primarily liable
under this Sublease. Any and all profits for such sub-subleasing or assignment,
including rent paid in excess of the rent payable under this Sublease, shall be
shared equally by Sublandlord and Subtenant, but only after paying any amounts
due Landlord in connection with its consent. In the event that Subtenant
requests Sublandlord's consent to a sub-sublease or assignment of this Sublease,
Sublandlord shall have the right to terminate this Sublease by delivering
written notice to Subtenant within thirty days after Sublandlord receives such
request and all information reasonably requested by Sublandlord, including
without limitation, the name of the proposed sub-subtenant or assignee, and its
business and financial condition, unless Subtenant delivers written notice to
Sublandlord revoking the request for consent within five (5) days after
Subtenant receives Sublandlord's notice. Such termination shall be effective as
of the proposed commencement date of such sub-sublease or assignment.

        8.    Termination of Master Lease.    If for any reason the term of the
Master Lease shall terminate prior to the scheduled Expiration Date, this
Sublease shall thereupon be terminated and Sublandlord shall not be liable to
Subtenant by reason thereof unless (i) Subtenant shall not then be in default
hereunder beyond any applicable notice and cure period and (ii) such termination
shall have been effected because of the breach or default of Sublandlord under
the Master Lease or by reason of the voluntary termination or surrender of the
Master Lease by Sublandlord (except in the event of a casualty or condemnation).

        9.    Indemnity.    Subtenant shall indemnify, defend and hold harmless
Sublandlord from and against all losses, costs, damages, expenses and
liabilities, including, without limitation, reasonable attorneys' fees and
disbursements, which Sublandlord may incur or pay out (including, without
limitation, to the Landlord) by reason of (i) the use or occupancy of the
Subleased Premises, or any accidents, damages or injuries to persons or property
occurring in, on or about the Subleased Premises (except to the extent caused by
Sublandlord's negligence or wrongful act or the negligence or wrongful act of
Landlord, or their respective employees, agents or contractors), (ii) any breach
or default hereunder on Subtenant's part, (iii) any work done after the date
hereof in or to the Subleased Premises except if done by Sublandlord or
Landlord, (iv) the use, handling, storage or disposal of toxic or hazardous
materials or waste by Subtenant or its officers, partners, employees, agents,
contractors, customers and/or invitees, or anyone else under Subtenant's
control, (v) the installation, operation, maintenance, use or removal of the
Equipment, as defined in Section 17 hereof, or (vi) any negligent act or
omission of Subtenant and/or its officers, partners, employees, agents,
contractors, customers and/or invitees, or any person claiming through or under
Subtenant, occurring on or about the Subleased Premises, Master Lease Premises
or the Quadrant Lake Union Center.

8

--------------------------------------------------------------------------------

        10.    Limitation on Liability.    Sublandlord shall not be liable for
personal injury or property damage to Subtenant, its officers, agents,
employees, invitees, guests, licensees or any other person in the Subleased
Premises, regardless of how such injury or damage may be caused. Any property of
Subtenant kept or stored in the Subleased Premises shall be kept or stored at
the sole risk of Subtenant. Subtenant shall hold Sublandlord harmless from any
claims arising out of any personal injury or property damage occurring in the
Subleased Premises, including subrogation claims by Subtenant's insurance
carrier(s), except to the extent caused by the negligence or willful misconduct
of Sublandlord or its officers, employees, agents or contractors.

        11.    Consents.    In any instance when Sublandlord's consent or
approval is required under this Sublease, Sublandlord's refusal to consent to or
approve any matter or thing shall be deemed reasonable if, among other matters,
such consent or approval is required under the provisions of the Master Lease
incorporated herein by reference but has not been obtained from Landlord.

        12.    Attorney's Fees.    If Sublandlord, Subtenant or Landlord brings
an action to enforce the terms hereof or to declare rights hereunder, the
prevailing party who recovers substantially all of the damages, equitable relief
or other remedy sought in any such action on trial and appeal shall be entitled
to his reasonable attorney's fees to be paid by the losing party as fixed by the
Court.

        13.    Condition of Sublease Premises.    

        13.1 Except as provided in Sections 13.2 and 13.3 below, Sublandlord
shall deliver, and Subtenant shall accept, possession of the Subleased Premises
in their "AS IS" condition as the Subleased Premises exists on the date hereof.
Sublandlord shall have no obligation to furnish, render or supply any work,
labor, services, materials, furniture, fixtures, equipment, decorations or other
items to make the Subleased Premises ready or suitable for Subtenant's
occupancy, except as expressly provided herein. In making and executing this
Sublease, Subtenant has relied solely on such investigations, examinations and
inspections as Subtenant has chosen to make or has made and has not relied on
any representation or warranty concerning the Subleased Premises or the
Building, except as expressly set forth in this Sublease. Subtenant acknowledges
that Sublandlord has afforded Subtenant the opportunity for full and complete
investigations, examinations and inspections of the Subleased Premises and the
common areas of the Building. Subtenant acknowledges that it is not authorized
to make or do any alterations or improvements in or to the Subleased Premises
except as permitted by the provisions of this Sublease and the Master Lease and
that upon termination of this Sublease, Subtenant shall deliver the Subleased
Premises to Sublandlord in the condition required by the terms of the Master
Lease and this Sublease.

        13.2 Sublandlord is in the process of separately demising the Subleased
Premises, and Sublandlord agrees to finish installing the demising walls prior
to the Commencement Date, at Sublandlord's cost. Subtenant shall be solely
responsible for the interior finishes of the walls, at Subtenant's cost.

        13.3 Sublandlord shall provide to Subtenant an allowance equal to Two
Hundred Forty-Six Thousand Eight Hundred Thirty-Five and no/100 Dollars
($246,835) (i.e. five dollars ($5.00) per rentable square foot of the Subleased
Premises) (the "Allowance") to cover moving costs and the cost of additional
improvements, provided that the installation of any improvements to the
Subleased Premises shall be subject to the terms of this Sublease. The Allowance
shall be paid (A) to the extent it is used as reimbursement for moving expenses
in connection with Subtenant's move to the Subleased Premises, within thirty
(30) days after Sublandlord receives copies of invoices or receipts for such
moving expenses, and/or (B) to the extent it is used as reimbursement or payment
for tenant improvement costs in the Subleased Premises, within thirty (30) days
after Sublandlord receives invoices and conditional lien releases for the tenant
improvement work to the Subleased Premises (and final lien releases for any work
that was paid with a previous advance), and any other item reasonably requested
by Sublandlord to ensure that the work complies with this

9

--------------------------------------------------------------------------------




Sublease. If Subtenant has not used the entire Allowance within twelve
(12) months after the Commencement Date, provided that Subtenant is not in
default and no condition exists, which with the giving of notice or the passage
of time or both, would constitute a default, the remaining balance of the
Allowance shall be credited against the next installment or installments of Base
Rent due under this Sublease. Subtenant shall keep the Subleased Premises free
from any liens arising out of any work performed, materials furnished or
obligation incurred by Subtenant.

        13.4 Notwithstanding anything to the contrary in this Sublease,
Subtenant shall have no right to construct or install any alterations in or to
the Subleased Premises ("Alterations") without the prior written consent of
Sublandlord, which shall not be unreasonably withheld or delayed, and the
consent of Landlord (if required under the Master Lease). Subtenant shall notify
Sublandlord and Landlord not less than five (5) business days in advance of
commencing construction of any Alterations so that Sublandlord and Landlord may
post appropriate notices of non-responsibility. The term "Alterations" includes
any alterations, additions or improvements made by Subtenant to comply with any
federal, state or local laws or regulations, including the Americans With
Disabilities Act. All Alterations will be made at Subtenant's sole cost (except
as expressly provided herein) and diligently prosecuted to completion. Any
contractor or other person making any Alterations must first be approved in
writing by Sublandlord and Landlord, and Sublandlord may require that all work
be performed under Sublandlord's supervision. All Alterations must be
constructed (a) in a good and workman-like manner using materials of a quality
comparable to those on the Subleased Premises, (b) in conformance with all
relevant federal, state and local codes, regulations and ordinances, (c) only
after necessary permits, licenses and approvals have been obtained by Subtenant
from appropriate governmental agencies, and (d) in accordance with plans and
specifications approved by Sublandlord and Landlord (if required by the Master
Lease). Sublandlord shall have ten (10) business days to review and either
approve or disapprove plans and specifications submitted to Sublandlord by
Subtenant. If, at any time prior to the Commencement Date, Sublandlord fails to
respond to Subtenant within such ten business day period, Subtenant shall have
the right to send Sublandlord a second notice requesting Sublandlord to review
and either approve or disapprove plans and specifications submitted to
Sublandlord by Subtenant (the "Second Notice"). The Second Notice shall include
all of the documents, plans, specifications and information that was included in
the first notice, shall be sent as provided in Section 18 below, with an
additional copy to Shartsis, Friese & Ginsburg LLP, One Maritime Plaza, 18th
Floor, San Francisco, CA 94111, Attention: Mary Kay Kennedy, by overnight
delivery using a nationally recognized carrier, and shall contain the following
statement in full capital letters: "THIS IS THE SECOND NOTICE UNDER SECTION 13.4
OF THE SUBLEASE BETWEEN ADOBE SYSTEMS INCORPORATED AND CUTTER & BUCK, INC. YOUR
FAILURE TO RESPOND TO THIS NOTICE WITHIN TEN (10) BUSINESS DAYS SHALL RESULT IN
THE TENANT IMPROVEMENTS DESCRIBED HEREIN BEING DEEMED APPROVED BY ADOBE UNDER
THE SUBLEASE." Provided that the first notice was sent in accordance with the
terms of Section 18 hereof, and the Second Notice complies with the terms of
this paragraph, Sublandlord shall have ten (10) business days to respond to the
Second Notice, and if Sublandlord fails to respond within such ten business day
period, the tenant improvement work described in the Second Notice shall be
deemed approved by Sublandlord, subject to the following: (1) any proposed work
to the structure of the Building or to the Building systems shall not be deemed
approved by Sublandlord, (2) to the extent required by the Master Lease,
Landlord's approval shall be required, and (3) failure to respond to the Second
Notice shall not be deemed to be a decision by Sublandlord regarding whether or
not the proposed improvements are to be removed by Subtenant at the end of the
Term, and notwithstanding the other terms of this Sublease, Sublandlord reserves
the right to require their removal. The provisions of this paragraph concerning
the Second Notice and the consequences of the failure of Sublandlord to respond
to

10

--------------------------------------------------------------------------------




such notice are meant to apply to the initial tenant improvements and shall not
apply to any request for approval of improvements after the Commencement Date.

        13.5 Except where precluded by terms of the Master Lease and Landlord's
rights in and to any Alterations to any of the Subleased Premises, upon the
expiration or sooner termination of this Sublease, Subtenant shall, upon demand
by either Sublandlord or Landlord (in accordance with its rights under the
Master Lease), at Subtenant's sole cost and expense, forthwith and with all due
diligence, remove any Alterations installed by or on behalf of Subtenant
(including the initial Alterations) and Subtenant shall forthwith and with all
due diligence, at Subtenant's sole cost and expense, repair and restore the
Subleased Premises to their original condition, ordinary wear and tear excepted,
and subject to the casualty and condemnation provisions in the Master Lease. At
Sublandlord's and/or Landlord's option, all work shall become the property of
Sublandlord or Landlord. Notwithstanding the foregoing, at the written request
of Subtenant, Sublandlord shall notify Subtenant at the time of granting its
consent to any Alteration whether or not Sublandlord will require removal of
such Alteration at the end of the Term, but Subtenant's obligation to remove
such Alteration shall also be subject to the rights of Landlord (if any) under
the Master Lease.

        13.6 Subtenant shall have the exclusive use of the voice/data wiring
infrastructure currently in place on the fourth (4th) floor, on an as-is basis.
Subtenant shall be responsible for any required modifications to wiring in the
Subleased Premises, which modifications shall be subject to the approval of
Sublandlord and Landlord.

        14.    Parking.    During the Term hereof, Subtenant and its employees
shall be permitted to use all of the on-site parking spaces in Level A of the
Building parking garage, at no cost to Subtenant, but subject to the terms of
the Master Lease. Sublandlord and its employees shall have no right to park in
Level A, and Sublandlord shall not grant to any third party a right to park
there. Subject to Landlord's approval and any requirements of the City of
Seattle, Subtenant shall have the right to double park the stalls or engage a
valet to maximize the use of Level A for parking. In the event that Subtenant
needs additional parking spaces during the Term, up to fifty (50) additional
parking spaces (to the extent Sublandlord determines they are available and not
being used by Sublandlord) will be made available to Subtenant on a
month-to-month basis, at the fair market rate, in a garage at the Project.
Subtenant acknowledges that the additional spaces are on a month-to-month basis
and may be cancelled by either party upon thirty (30) days prior notice. The use
of the parking spaces by Subtenant and its employees and invitees shall be
subject to the rules and regulations of the Building, any covenants, conditions
and restrictions recorded against the Building, and all laws and regulations.

        15.    Option to Expand.    

        15.1 Sublandlord hereby grants to Subtenant one option (the "Option to
Expand") to expand the Subleased Premises to include the Expansion Space, but
only in strict accordance with the terms and conditions of this Section 15. The
Option to Expand must be exercised by written notice to Sublandlord no later
than July 1, 2004, and if not exercised as of July 1, 2004, shall expire and
terminate.

        15.2 If Subtenant timely exercises the Option to Expand, Subtenant shall
sublease from Sublandlord, and Sublandlord shall sublease to Subtenant,
commencing as of January 1, 2005, the Expansion Space, and from and after
January 1, 2005, any references in this Sublease to the Subleased Premises shall
include the Expansion Space. Subtenant's subleasing of the Expansion Space shall
be on the same terms and conditions as set forth in this Sublease, except that
(a) the Base Rent shall be increased to take into account the additional
rentable square feet in the Expansion Space, at the same rental rate per square
foot which applies to the original Subleased Premises as set forth in
Section 3.1 below, (b) the Subtenant's Percentage Share shall for the Expansion
Space shall be 2.55% in accordance with Section 3.2(e)(6) hereof, and (c) the
Deposit

11

--------------------------------------------------------------------------------




shall be increased as provided in Section 4.2. Notwithstanding any other
provision of this Sublease or the Master Lease, Sublandlord shall deliver, and
Subtenant shall accept, the Expansion Space as-is, as of the date that
Sublandlord delivers the Expansion Space to Subtenant, and Sublandlord shall
have no obligation to make any improvements to the Expansion Space. If
Sublandlord is unable to deliver the Expansion Space as of the date provided
above, Sublandlord shall have no liability therefor, except that Subtenant shall
have no liability to pay any rent on the Expansion Space until it is delivered
to Subtenant. Sublandlord agrees to use commercially reasonable efforts to
deliver the Expansion Space to Subtenant on January 1, 2005.

        15.3 If Subtenant exercises the Option to Expand, Sublandlord shall
prepare an amendment to this Sublease to reflect the addition of the Expansion
Space, the increased in Subtenant's Percentage Share, the increased rent, the
increased Security Deposit, and any other matter reasonably required by the
terms of this Sublease.

        15.4 In the event that Subtenant defaults hereunder (after the
applicable notice and cure period), or if Subtenant fails to pay Base Rent or
Additional Rent when due under this Sublease more than twice during any calendar
year of the Term (even if Subtenant timely cures such default), then the Option
to Expand shall automatically terminate, whereupon no exercise of the Option to
Expand shall be of any force or effect, unless such termination is waived in
writing by Sublandlord.

        16.    Right to Sublease Additional Space.    In the event that
(A) Sublandlord leases additional space under the Master Lease pursuant to Spec
Space Option No. 3 or Spec Space Option No. 4, as such terms are defined in the
Master Lease, and Sublandlord elects to sublease all or any portion of such
space, and/or (B) in the event that Sublandlord elects to sublease any available
space on the second floor of the Building (collectively, "New Sublease Space"),
which election to lease and/or sublease shall be at Sublandlord's sole
discretion, then Sublandlord shall notify Subtenant, and Subtenant shall have
seven (7) business days to notify Sublandlord that Subtenant is interested in
subleasing such space. If Subtenant so notifies Sublandlord, the parties shall
have ten (10) business days to negotiate the business terms of subleasing such
space. If the parties are able to successfully negotiate such terms, the space
shall be added to the Subleased Premises pursuant to an amendment to this
Sublease; provided that the space shall be delivered as-is, the sublease shall
be subject to Landlord's consent, and the Deposit, Base Rent and Subtenant's
Percentage Share shall all be increased to reflect the negotiated terms and
additional square footage. If Subtenant and Sublandlord are unable to agree upon
such terms within such ten business day period, or if they fail to execute an
amendment to this Sublease adding such space within ten (10) business days
thereafter, Sublandlord shall be free to sublease such space to any third party
pursuant to any terms and conditions, and Subtenant's rights to such space shall
be forever terminated.

        17.    Use of Roof.    

        17.1 Subtenant desires to install an antenna or satellite dish on the
roof of the Building, and acknowledges that the use of the roof by Subtenant is
subject to Landlord's prior consent and to the terms of this Section 17. During
the Term hereof, and subject to the consent of Landlord, Subtenant shall have
the nonexclusive right to install on the roof of the Building one (1) antenna or
satellite dish, in a location approved by Landlord and Sublandlord, and with a
height and weight approved by Landlord and Sublandlord. The antenna or satellite
dish shall be enclosed by a screen, and the antenna or dish, screen and any
connecting lines or cables thereto from the Premises (which shall all be subject
to Landlord's and Sublandlord's consent) shall be referred to herein
collectively as the "Equipment." Subtenant shall not penetrate the roof in
connection with any installation or reinstallation of the Equipment without
Landlord's and Sublandlord's prior written consent. The plans and specifications
for all the Equipment shall be delivered by Subtenant to Sublandlord for its
review and approval, and such plans shall include, without limitation, the
proposed location of the Equipment. Sublandlord shall also have the right to
approve all

12

--------------------------------------------------------------------------------

contractors and subcontractors which shall perform such work. Subtenant shall be
responsible for any damage to the roof, conduit systems or other portions of the
Building or Building systems as a result of Subtenant's installation,
maintenance and/or removal of the Equipment. Subtenant shall not do anything to
the roof that adversely affects in any way the roof or the roof warranty.
Subtenant, at its sole cost and expense, shall comply with all laws and
regulations regarding the installation, construction, operation, maintenance and
removal of the Equipment and shall be solely responsible for obtaining and
maintaining in force all permits, licenses and approvals necessary for such
operations. Subtenant shall be responsible for and promptly shall pay all taxes,
assessments, charges, fees and other governmental impositions levied or assessed
on the Equipment or based on the operation thereof. Subtenant shall maintain the
Equipment in good condition and repair, at Subtenant's sole cost and expense.
Subtenant's rights hereunder are personal to Cutter & Buck, Inc.

        17.2 Sublandlord may require Subtenant, at Subtenant's sole cost and
expense, to relocate the Equipment during the Term to a location approved by
Subtenant, which approval shall not be unreasonably withheld, conditioned or
delayed. Subtenant shall not change the location of, or alter or install
additional Equipment or paint any of the other Equipment without Sublandlord's
prior written consent.

        17.3 Operation of the Equipment shall not interfere in any manner with
equipment systems or utility systems of other tenants of the Project, including
without limitation, telephones, dictation equipment, lighting, heat and air
conditioning, computers, electrical systems and elevators. If operation of the
Equipment causes such interference, as determined by Landlord or Sublandlord,
Subtenant immediately shall suspend operation of the Equipment until Subtenant
eliminates such interference.

        17.4 Subtenant shall provide evidence satisfactory to Sublandlord that
Subtenant's property and liability insurance policies required under this
Sublease include coverage for the Equipment and any claim, loss, damage, or
liability relating to the Equipment.

        17.5 Sublandlord shall have no responsibility or liability whatsoever
relating to (i) maintenance or repair of the Equipment, (ii) damage to the
Equipment; (iii) damage to persons or property relating to the Equipment or the
operation thereof; or (iv) interference with use of the Equipment arising out of
utility interruption or any other cause. Subtenant shall use the Equipment
solely for Subtenant's operations associated with the Subleased Premises.

        17.6 Subtenant shall, at Subtenant's sole cost and expense, remove such
portions of the Equipment as Sublandlord may designate upon the expiration or
earlier termination of this Sublease, and restore the affected areas to their
condition prior to installation of the Equipment.

        18.    Notices:    Any notice by either party to the other required,
permitted or provided for herein shall be valid only if in writing and shall be
deemed to be duly given only if (a) delivered personally, or (b) sent by means
of Federal Express, UPS Next Day Air or another reputable express mail delivery
service guaranteeing next day delivery, or (c) sent by United States Certified
or registered mail, return receipt requested, addressed (i) if to Sublandlord,
at the following addresses:

    Adobe Systems Incorporated
345 Park Avenue
San Jose, CA 95110
Attn: Director of Corporate Real Estate      

13

--------------------------------------------------------------------------------

with a copy to:   Adobe Systems Incorporated
345 Park Avenue
San Jose, CA 95110
Attn: General Counsel           and to:           Adobe Systems Incorporated
801 North 34th Street
Seattle, WA 98103
Attention: Seattle Facilities Manager       and (ii) if the Subtenant, at the
Subleased Premises and the following addresses:           Cutter & Buck Inc.
2701 First Avenue, Suite 500
Seattle, WA 98121
Attn: Jon Runkel       with a copy to:   Lane Powell Spears Lubersky
1420 Fifth Avenue, Suite 4100
Seattle, WA 98101
Attn: Michael E. Morgan

or at such other address for either party as that party may designate by notice
to the other. A notice shall be deemed given and effective, if delivered
personally, upon hand delivery thereof (unless such delivery takes place after
hours or on a holiday or weekend, in which event the notice shall be deemed
given on the next succeeding business day), if sent via overnight courier, or if
mailed by United States certified or registered mail, upon receipt, as indicated
on the return receipt.

        19.    Brokers.    Subtenant represents that it has dealt directly with
and only with Insignia Kidder Mathews, Inc. ("Subtenant's Broker"), as a broker
in connection with this Sublease. Sublandlord represents that it has dealt
directly with and only with Flinn Ferguson ("Sublandlord's Broker"), as a broker
in connection with this Sublease. Sublandlord shall indemnify and hold Subtenant
harmless from all claims of any brokers other than Subtenant's Broker and
Sublandlord's Broker claiming to have represented Sublandlord in connection with
this Sublease. Subtenant shall indemnify and hold Sublandlord harmless from all
claims of any brokers other than Subtenant's Broker and Sublandlord's Broker
claiming to have represented Subtenant in connection with this Sublease.
Sublandlord shall be responsible for the payment of a brokerage commission to
Sublandlord's Broker in connection with this Sublease pursuant to a separate
agreement, and Sublandlord's Broker shall be responsible for the payment of a
brokerage commission to Subtenant's Broker in the amount of $5.00 per rentable
square foot of the Subleased Premises.

        20.    Transfer by Sublandlord.    In the event of the assignment by
Sublandlord of all of its interest as a tenant under the Master Lease,
Sublandlord shall be and is hereby entirely free and relieved of all liability
under any and all of its covenants and obligations contained in or derived from
this Sublease arising out of any act, occurrence, or omission occurring after
the consummation of such assignment, provided that the assignee at such
assignment shall have assumed and agreed to carry out any and all of the
covenants and obligations of the Sublandlord under this Sublease. Sublandlord
agrees to transfer to any assignee of its interest as tenant under the Master
Lease the unapplied balance of the Security Deposit held by Sublandlord.

14

--------------------------------------------------------------------------------


        21.    Complete Agreement.    There are no representations, warranties,
agreements, arrangements or understandings, oral or written, between the parties
or their representatives relating to the subject matter of this Sublease which
are not fully expressed in this Sublease. This Sublease cannot be changed or
terminated nor may any of its provisions be waived orally or in any manner other
than by a written agreement executed by both parties.

        22.    Interpretation.    Irrespective of the place of execution or
performance, this Sublease shall be governed by and construed in accordance with
the laws of the State of Washington. If any provision of this Sublease or the
application thereof to any person or circumstance shall, for any reason and to
any extent, be invalid or unenforceable, the remainder of this Sublease and the
application of that provision to other persons or circumstances shall not be
affected but rather shall be enforced to the extent permitted by law. The table
of contents, captions, headings and titles, if any, in this Sublease are solely
for convenience of reference and shall not affect its interpretation. This
Sublease shall be construed without regard to any presumption or other rule
requiring construction against the party causing this Sublease or any part
thereof to be drafted. If any words or phrases in this Sublease shall have been
stricken out or otherwise eliminated, whether or not any other words or phrases
have been added, this Sublease shall be construed as if the words or phrases so
stricken out or otherwise eliminated were never included in this Sublease and no
implication or inference shall be drawn from the fact that said words or phrases
were so stricken out or otherwise eliminated. Each covenant, agreement,
obligation or other provision of this Sublease shall be deemed and construed as
a separate and independent covenant of the party bound by, undertaking or making
same, not dependent on any other provision of this Sublease unless otherwise
expressly provided. All terms and words used in this Sublease, regardless of the
number or gender in which they are used, shall be deemed to include any other
number and any other gender as the context may require. The word "person" as
used in this Sublease shall mean a natural person or persons, a partnership, a
corporation or any other form of business or legal association or entity.

        23.    Counterparts.    This Sublease may be executed in separate
counterparts, each of which shall constitute an original and all of which
together shall constitute one and the same instrument. This Sublease shall be
fully executed when each party whose signature is required has signed and
delivered to each of the parties at least one counterpart, even though no single
counterpart contains the signatures of all parties hereto.

        IN WITNESS WHEREOF, the parties hereto hereby execute this Sublease as
of the day and year first above written.

    SUBLANDLORD:             ADOBE SYSTEMS INCORPORATED             By:

--------------------------------------------------------------------------------

    Print Name:

--------------------------------------------------------------------------------

    Title:

--------------------------------------------------------------------------------

                    SUBTENANT:             CUTTER & BUCK, INC.             By:

--------------------------------------------------------------------------------

    Print Name:

--------------------------------------------------------------------------------

    Title:

--------------------------------------------------------------------------------

15

--------------------------------------------------------------------------------


EXHIBIT A

Original Subleased Premises


--------------------------------------------------------------------------------



EXHIBIT B

Additional Premises


--------------------------------------------------------------------------------


EXHIBIT B

Approximate Overview Of The Second Floor


2

--------------------------------------------------------------------------------


EXHIBIT C

Expansion Space


--------------------------------------------------------------------------------


EXHIBIT C

Approximate Overview Of The Second Floor


2

--------------------------------------------------------------------------------


EXHIBIT D

Form of Consent to Sublease


CONSENT TO SUBLEASE

RE:   Quadrant Lake Union Center     Landlord:    BEDFORD PROPERTY
INVESTORS, INC.     Tenant:    Adobe Systems Incorporated     Premises:    Plaza
Building and the Adobe Building (Buildings 1 & 2)     Sublet Premises: Floor 4
and a portion of Floor 2 of Building 2     Date of Master Lease: October 31,
1996     Proposed Subtenant: Cutter & Buck, Inc.

Dear Tenant:

        Pursuant to the terms of your lease ("Master Lease") covering the
above-captioned Premises, as said Master Lease may have been amended to the date
hereof, you have requested the Landlord's consent to a sublease (the "Sublease")
to the above-captioned Master Lease, a true, correct and complete copy of which
Tenant and Subtenant warrant is attached hereto as Exhibit A.

        Landlord hereby grants its consent to the Sublease upon the following
terms and conditions:

        1.    The Sublease is subject and subordinate to the Master Lease and to
all of its terms, covenants, provisions and agreements, and to all of the terms
and provisions of this Consent to Sublease ("Consent"). Subtenant shall not do
or permit anything to be done in or around the Sublet Premises that would
violate any provisions of the Master Lease or this Consent. Subtenant and Tenant
agree that this Consent is given solely for the purpose of allowing Tenant to
sublease the Sublet Premises and to specify the terms and conditions under which
Tenant may do so.

        2.    The Subtenant shall perform faithfully and be bound by all of the
terms, covenants, conditions, provisions and agreements of the Master Lease, for
the period covered by the Sublease and to the extent of the Sublet Premises,
except payment of Rent shall be paid as provided in the Sublease and, subject to
Section 4 below, shall be paid directly to Tenant. In the event that Subtenant
shall fail to abide by the terms of the Master Lease, it shall be deemed a
default by Tenant and Subtenant under the Master Lease entitling Landlord to
exercise all of its rights and remedies under the Master Lease as against Tenant
and Subtenant.

        3.    Neither the Sublease nor this Consent shall:

        a.    release or discharge Tenant from any liability, whether past,
present or future, under the Master Lease; or

        b.    operate to obligate Landlord to any of the terms, covenants or
conditions of the Sublease as between Tenant and Subtenant and Landlord shall
not be bound thereby; or

        c.    be construed as a consent to or approval or ratification of any
particular provision of the Sublease, it being agreed that Landlord has not and
will not review or pass upon any of the provisions of the Sublease and that
Landlord shall not be bound or estopped by any provision contained in the
Sublease;

        d.    operate to extend the term of the Master Lease beyond its present
expiration date, notwithstanding the fact that the Sublease may purport to be
for a longer term; or

        e.    be construed to modify, waive or affect any of the terms,
conditions, provisions or agreements of the Master Lease, or to waive any breach
thereof, or any of Landlord's rights thereunder, or to enlarge or increase
Landlord's obligations thereunder, or to diminish or decrease Tenant's
obligations thereunder; or

--------------------------------------------------------------------------------




        f.      allow Subtenant to utilize the Sublet Premises for any purpose
other than the use allowed under the Master Lease; or

        g.    be construed as a consent by us to any further subletting either
by Tenant or by the Subtenant or to any assignment by Tenant of the Master Lease
or assignment by the Subtenant of the Sublease, whether or not the Sublease
purports to permit the same and, without limiting the generality of the
foregoing, both Tenant and the Subtenant agree that the Subtenant has no right
whatsoever to assign, mortgage or encumber the Sublease nor to sublet any
portion of the Sublet Premises or permit any portion of the Sublet Premises to
be used or occupied by any other party.

        4.    In the event of Tenant's default under the provisions of the
Master Lease, the rent and any other charges due from the Subtenant under the
Sublease (the "Sublease Payments") shall be, at the option of Landlord, deemed
assigned to Landlord and Landlord shall have the right, following such default,
at any time at Landlord's option, to give written notice of such assignment to
the Subtenant. Upon Subtenant's receipt of such notice Subtenant shall make all
Sublease Payments due thereafter directly to Landlord, without liability to
Tenant for making such payments to Landlord rather than to the Tenant. Landlord
shall credit Tenant with any Sublease Payments received by Landlord under such
assignment but the acceptance of any Sublease Payments from the Subtenant as the
result of any such default shall in no manner whatsoever be deemed an attornment
by the Subtenant to Landlord in the absence of a specific written agreement
signed by Landlord and Subtenant to such an effect, or serve to release Tenant
from any liability under the terms, covenants, conditions, provisions or
agreements of the Master Lease or this Consent. In the event that Landlord does
not elect to have Subtenant attorn to it as specified above, Landlord shall have
all rights and remedies as provided under the Master Lease as against Subtenant
in the event of any default under the Master Lease, including without limitation
the right to regain possession of the Sublet Premises.

        5.    Both Tenant and Subtenant shall be liable for the payment of all
bills rendered by Landlord for charges incurred by the Subtenant for special
services and materials supplied to the Subtenant. In the event of any default by
Tenant or Subtenant in the full performance and observance of their respective
obligations under this Consent, such default may, at Landlord's option, be
deemed a default under the terms of the Master Lease, entitling Landlord to
exercise all rights and remedies contained in the Master Lease with respect to
such default, as well as any other rights or remedies available to Landlord
under this Consent, at law or in equity, by statute or otherwise, with respect
to such default.

        6.    The term of the Sublease shall expire and come to an end on its
expiration date or any premature termination date thereof, but in any event no
later than concurrently with the expiration date of the Master Lease or any
premature termination of the Master Lease (whether by consent or other right,
now or hereafter agreed to by Landlord and Tenant, or by operation of law at
Landlord's option in the event of a default by Tenant). In the event of an early
termination of the Lease, at Landlord's election in its sole and subjective
discretion, the Sublease shall not terminates and shall extend beyond the date
of termination of the Lease. In such event, Subtenant shall sign an attornment
agreement in a form and content acceptable to Landlord pursuant to which
Subtenant confirms that it is thereafter in privity of contract with Landlord
and all obligations owed to Tenant under the Sublease shall become obligations
owed to Landlord for the balance of the Term of the Sublease.

        7.    Tenant hereby warrants that all of the terms and provisions of the
Master Lease are in full force and effect and that there are no defaults (or
matters that with the passage of time or the giving of notice, or both, would
constitute a default) by Landlord or Tenant under the Master Lease. In the event
of a conflict between the provisions of the (i) Master Lease and the Sublease,
the provisions of the Master Lease shall prevail, and (ii) this Consent and the
Master Lease or Sublease, the provisions of this Consent shall prevail.

        8.    This Consent is not assignable, nor shall this Consent be a
consent to any amendment or modification of the Sublease, without Landlord's
prior written consent.

2

--------------------------------------------------------------------------------


        9.    Tenant and Subtenant covenant and agree that, under no
circumstances shall Landlord be liable for any brokerage commission or other
charge or expense in connection with the Sublease and Tenant and Subtenant both
agree to indemnify, defend and hold Landlord harmless from and against same and
against any cost or expense (including, but not limited to, attorneys' fees)
incurred by Landlord in resisting any claim for any such brokerage commission.

        10.  Tenant and Subtenant understand and acknowledge that Landlord's
consent hereto is not a consent to any improvement or alteration or work to be
or being performed in the Premises, that Landlord's consent must be separately
sought if and to the extent provided in the Master Lease.

        11.  Tenant agrees to abide by the terms of the Master Lease as the same
contemplates a sharing with Landlord of "bonus" or "key" rent received by Tenant
in excess of the minimum rent due Landlord under the Master Lease.

        12.  Tenant and Subtenant agree that the terms and provisions of the
Sublease shall not, without the prior written consent of Landlord, be amended or
modified.

        13.  This Consent constitutes the entire agreement of the parties hereto
with respect to the subject matter hereof, and shall not be operative or binding
unless and until executed by all parties hereto. This Consent may not be
modified, altered, amended or changed except by an agreement in writing signed
by all parties hereto. This Consent for all purposes shall be construed in
accordance with the laws of the state in which the Premises are located. The
terms and provisions of this Consent shall be binding upon and inure to the
benefit of the parties hereto and to the successors and assigns of Landlord and,
to the extent approved in writing by Landlord, the successors and assigns of
Tenant and Subtenant.

        The execution of a copy of this Consent by Tenant and the Subtenant
shall indicate the joint and several confirmation by Tenant and Subtenant of the
foregoing conditions and of Tenant's and Subtenant's agreement to be bound
thereby and shall constitute Subtenant's acknowledgment it has received a copy
of the Master Lease from Tenant.

Very truly yours,                 BEDFORD PROPERTY INVESTORS, INC.,
a Maryland corporation                 By:          

--------------------------------------------------------------------------------

      Its:          

--------------------------------------------------------------------------------

      Date:   , 2001      

--------------------------------------------------------------------------------

               

CONFIRMED AND AGREED:                             "Tenant"     "Subtenant"      
              By:         By:          

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Name:         Name:          

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Title:         Title:          

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Date:     , 2001   Date:     , 2001    

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

 

3

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.22



SUBLEASE
EXHIBIT A Original Subleased Premises
EXHIBIT B Additional Premises
EXHIBIT B Approximate Overview Of The Second Floor
EXHIBIT C Expansion Space
EXHIBIT C Approximate Overview Of The Second Floor
EXHIBIT D Form of Consent to Sublease
